DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/26/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2, 4-10, 11-14 and 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 20060282644).

With respect to claim 1, the Wong reference teaches a memory controller for controlling a memory device, (paragraph 15) comprising: 
a map buffer configured to include storage areas respectively corresponding to one or more indices; (see fig. 1; and paragraph 14, where there is a control state machine 110 directs internal operation of the Flash memory device; and managing the Flash memory array 108 and updating control registers and tables 114; and paragraph 52, where Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data) and 
a map update controller (see fig. 1; and paragraph 14, where there is a control state machine 110 directs internal operation of the Flash memory device; managing the Flash memory array 108 and updating control registers and tables 114)  configured to store metadata in a storage area corresponding to a target index among the one or more indices and to update the metadata based on an update of mapping data for a first logical address, wherein the metadata includes history information of a physical address mapped to the first logical address. (paragraph 52, where the address translation layer 

With respect to claim 2, the Wong reference teaches the memory controller according to claim 1, wherein the map update controller is configured to validate the target index when the metadata is stored in the storage area corresponding to the target index. (paragraph 52, where the address translation layer utilizes a version number associated with data stored in the non-volatile memory array, instead of marking data with a valid/invalid data flag. Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data)

With respect to claim 4, the Wong reference teaches the memory controller according to claim 1, wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device in response to a flush request received from a host. (paragraph 28, where  address translation tables, which enable the operation of the non-volatile memory as a freely rewriteable device with the 

With respect to claim 5, the Wong reference teaches the memory controller according to claim 1, further comprising: a sudden power-off sensor configured to generate a sensing signal based on sensing a sudden power-off occurring in the memory device. (paragraph 28, where  address translation tables, which enable the operation of the non-volatile memory as a freely rewriteable device with the erase block management (EBM) abstraction layer and store the information for translating the logical address of a memory access request to the physical address and/or physical erase block where the requested data is stored, are typically held and updated in RAM during operation and not written back to non-volatile memory until power-down or some other triggering event requires it to be)

With respect to claim 6, the Wong reference teaches the memory controller according to claim 5, wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device in response to the sensing signal. (paragraph 28, where  address translation tables, which enable the operation of the non-volatile memory as a freely rewriteable device with the erase block management (EBM) abstraction layer and store the information for translating the 

With respect to claim 7, the Wong reference teaches the memory controller according to claim 1, wherein the map update controller is configured to store metadata corresponding to the second logical address in the map buffer based on mapping data for a second logical address different from the first logical address or update the metadata corresponding to the second logical address, stored in the map buffer, depending on whether the metadata corresponding to the second logical address is stored in the map buffer. (paragraph 52, where the address translation layer utilizes a version number associated with data stored in the non-volatile memory array, instead of marking data with a valid/invalid data flag. Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data [i.e. there are more than 1 logical address within the table that has multiple versions])

With respect to claim 8, the Wong reference teaches the memory controller according to claim 7, wherein the map update controller is configured to store the metadata corresponding to the second logical address in a storage area corresponding 

With respect to claim 9, the Wong reference teaches the memory controller according to claim 1, wherein the map update controller is configured to invalidate the one or more indices when the metadata stored in the map buffer is flushed into the memory device. (paragraph 31, where the goal of the translation layer/EBM layer is to make the non-volatile memory appear as a freely rewriteable device or magnetic disk/hard drive, by remapping logical addresses of accesses to differing physical addresses when new data is written and/or old data invalidated allowing the old location to be block erased and reclaimed for future use)

With respect to claim 10, the Wong reference teaches the memory controller according to claim 1, wherein the map update controller or a processor is configured to sequentially increase the target index when new metadata is stored in the map buffer.  (paragraph 45, where version number validation of data is utilized with the hierarchal 

Claims 11-14, 16-17, and 19-20 are the method implementations of claim 1-2 and 4-10, and rejected under a similar rationale as shown in the rejections above.   

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20060282644) in view of Fang (US 20120221828).

	With respect to claim 3, the Wong reference does not explicitly teach the memory controller according to claim 2, wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device when a number of valid indices, among the one or more indices, reaches a set number of valid indices.
	The Fang reference teaches it is conventional to have wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device when a number of valid indices, among the one or more indices, reaches a set number of valid indices. (paragraph 42, where when the valid data in the mapping table 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Wong reference to have wherein wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device when a number of valid indices, among the one or more indices, reaches a set number of valid indices, as taught by the Fang reference.
The suggestion/motivation for doing so would have been to reduce the IO access time of the storage system and thereby improve the IO access efficiency. (Fang, paragraph 6)
Therefore it would have been obvious to combine the Wong and Fang references for the benefits shown above to obtain the invention as specified in the claim.

Claim 15 is the method implementation of claim 3, and rejected under the same rationale as shown in the rejection above.   

With respect to claim 18, the combination of the Wong and Fang references teaches the method according to claim 15, further comprising invalidating the one or more indices when the metadata stored in the map buffer is flushed into the memory device. (Wong, paragraph 31, where the goal of the translation layer/EBM layer is to 

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137